COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
                                         NOS. 2-04-192-CR
                                                  2-04-193-CR
  
  
BENJAMIN 
CARL COUGER                                                     APPELLANT
A/K/A 
BENJAMIN C. COUGER
  
V.
 
THE 
STATE OF TEXAS                                                                  STATE
   
----------
FROM 
THE 372ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Withdraw Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
  
 
                                                                  PER 
CURIAM
   
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October 21, 2004.

NOTES
1.  
See Tex. R. App. P. 47.4.